Citation Nr: 0117256	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  97-17 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of myocardial infarction.


REPRESENTATION

Appellant represented by:	The American Legion






INTRODUCTION

The appellant served on active duty from October 1959 to 
October 1963.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1997 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in May 
1999.


FINDING OF FACT

The appellant incurred additional disability (residuals of 
myocardial infarction) secondary to his coronary artery 
bypass graft surgery performed on December 6, 1995.


CONCLUSION OF LAW

Service connection for residuals of myocardial infarction is 
warranted.  38 U.S.C.A. § 1151 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the case of Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
aff'd sub nom., Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), aff'd sub nom., Brown v. Gardner, 115 S.Ct. 552 
(1994), the United States Supreme Court affirmed lower court 
rulings which held that VA's regulation at 38 C.F.R. 
§ 3.358(c)(3) was invalid to the extent it precluded 
compensation under 38 U.S.C.A. § 1151 unless the additional 
disability resulted from an "accident (an unforeseen, 
untoward event)" or "carelessness, negligence, lack of 
proper skill, error in judgment or similar instances of 
indicated fault on the part of the [VA]."  This subsection 
of 38 C.F.R. § 3.358 was found to be ultra vires by the 
Supreme Court because it added a fault standard where none 
existed in the statutory provision.  The Supreme Court 
concluded that the statutory language of 38 U.S.C.A. § 1151 
simply required a causal connection (i.e., no "fault") 
between the additional disability and the VA treatment (or 
lack thereof).

However, the Supreme Court indicated that the 38 U.S.C.A. 
§ 1151 could not be applied on a strictly no-fault basis: 
"[a]ssuming that the connection is limited to proximate 
causation so as to narrow the class of compensable cases, 
that narrowing occurs by eliminating remote consequences, not 
by requiring a demonstration of fault."  On this point, the 
Supreme Court observed that it would be unreasonable to 
believe that Congress intended to compensate veterans for the 
necessary consequences of treatment to which they consented, 
i.e., compensating a veteran who consents to the amputation 
of a gangrenous limb for the loss of the limb.

In response to the Supreme Court's decision in Gardner, 
38 C.F.R. § 3.358(c)(3) was amended by VA in March 1995.  The 
revised section (c)(3) of 38 C.F.R. § 3.358 provides that 
compensation under section 1151 will not be payable for the 
"necessary consequences" of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  This case has been adjudicated by 
the RO with consideration of the amended regulation.

Additionally, it is noted that section 1151 of 38 U.S.C.A. 
was amended by Congress during the pendency of this appeal 
with the passage of Public Law 104-204, the VA and Housing 
and Urban Development, and Independent Agencies 
Appropriations Act of 1997, 110 Stat. 2874, 2926 (Sept. 26, 
1996).  Section 422(a) of that act amended 38 U.S.C.A. § 1151 
to provide, in effect, that compensation on the basis of 
disability as a result of VA medical treatment would be 
payable only where disability was due to fault on the part of 
VA or an event not reasonably foreseeable.  However, the 
amended provisions of section 1151 are not for application in 
this case because the appellant's claim (Statement in Support 
of Claim, dated April 25, 1996) was filed before October 1, 
1997.  See VAOPGCPREC 40-97, 63 Fed. Reg. 31623 (1998).  
Thus, the old version of section 1151 will control the 
disposition of this appeal.

The version of 38 U.S.C.A. § 1151 (West 1991) that existed at 
the time of the Gardner ruling provides that in the absence 
of a veteran's own willful misconduct, additional disability 
resulting from VA hospitalization, medical or surgical 
treatment causing injury, or aggravation thereof, shall be 
compensated as if service connected.  Part of 38 C.F.R. 
§ 3.358(c) that was not subject to the Gardner ruling, clause 
(1), provides that it is necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.  (Emphasis added).  
Moreover, as alluded to above, the revised section (c)(3) of 
38 C.F.R. § 3.358 provides that compensation is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  (Emphasis added).  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.

After carefully reviewing all of the pertinent evidence 
together with the appellant's pleadings and contentions of 
record, the Board concludes that the evidence supports a 
grant of service connection for residuals of myocardial 
infarction pursuant to the provisions of 38 U.S.C.A. § 1151.  
Review of the record discloses that the appellant has 
coronary artery disease (CAD) and suffered myocardial 
infarctions (MI) in June 1993 and November 1995.  Following 
the November 1995 MI, records show that he developed severe 
left ventricular systolic dysfunction with recurrent angina 
post MI.  He underwent cardiac catheterization on December 1, 
1995, as a result, which revealed three vessel obstructive 
disease.  It was then recommended that he undergo coronary 
artery bypass graft (CABG) surgery (four-vessel), which was 
performed without reported complications at a VA Medical 
Center on December 6, 1995.  In connection with this surgery, 
the appellant signed a consent form (VA Standard Form 522) on 
December 5, 1995, which advised him of the attendant risks 
involved, and expected results, to include a three percent 
chance of a post MI.  Following surgery, the appellant was 
clinically stable until December 27, 1995, when he suffered a 
non-Q-MI.  A cardiac catheterization performed on January 2, 
1996, revealed progression of the CAD in addition to an 
occluded saphenous vein graft to the right coronary artery.

The appellant alleges on appeal that he suffered the post-
CABG MI on December 27, 1995, as a result of improper care 
during the surgical procedure of December 6, 1995, 
specifically, mishandling of the saphenous vein during the 
grafting procedure led to post-surgery occlusion of the 
saphenous vein graft to the right coronary artery, which in 
turn caused his MI.  In support of his argument, he submitted 
excerpts of Cardiac Nursing, Second Edition, where it 
discusses the incidence of early graft closures decreasing 
when the "vein graft is harvested and handled carefully, and 
when a patient receives antiplatelet agents."

Of record is a medical opinion from a VA cardiologist who 
reviewed the evidence in the file and concluded in his report 
of July 1999 that, ". . . it seems unreasonable to imply 
that the patient's MI was a direct result of the surgical 
revascularization, but most probable an expected complication 
of this well intended procedure."

In the Board's view, the fact that the VA cardiologist stated 
the post-CABG MI was an "expected complication" does not at 
the same time reflect that he incurred no "additional 
disability" as a result of the surgery for purposes of this 
section 1151 claim.  As noted above, the appellant signed a 
consent form prior to the surgery which advised him of the 
attendant risks involved, and expected results, to include 
what could only fairly be considered a very small chance (3%) 
of a post MI, as the ultimate risk from the procedure (death) 
was even higher (3-5%).  Based on his consenting to the 
attendant risks of the bypass procedure, and read together 
with the cardiologist's opinion regarding that a post-CABG MI 
was probably an "expected complication" of the bypass 
surgery, it appears the RO denied the claim on the legal 
grounds that the MI was a "necessary consequence" of the 
CABG procedure.  However, the Board believes that the RO 
applied the facts of this case to the legal standards too 
narrowly.  In looking at the regulatory language, it does not 
appear that an expected complication of a medical procedure 
is on par with a necessary consequence, in that the latter 
term is defined in the regulation as an expected or intended 
result as opposed to a complication (the word specifically 
used by the VA cardiologist in his July 1999 opinion), which 
for definitional purposes applicable here is either a 
"difficult factor or issue often appearing unexpectedly and 
changing existing plans, methods, or attitudes" or "a 
secondary disease or condition developing in the course of 
primary disease or condition."  See Webster's Ninth New 
Collegiate Dictionary (1985) (emphasis added).  Hence, in the 
Board's view, a post-surgical complication appears to fall 
into the category of an unexpected result rather than an 
expected or intended result.

As to the facts in this case, it appears then that the 
appellant's consenting to the risk of a post-CABG MI falling 
in the range of only three percent could hardly be construed 
for purposes of entitlement to section 1151 benefits as a 
"necessary consequence" of that procedure.  Instead, it was 
a complication (unexpected result or secondary condition) of 
the procedure, as concluded by the VA cardiologist in the 
July 1999 opinion.  This finding makes sense for the 
additional reason that it seems preposterous that a CABG 
would be performed if the underlying condition which the 
surgery was designed to prevent - further debilitation or 
death by myocardial infarction - was certain or intended to 
result therefrom.  Again, the post-CABG infarction was in the 
VA cardiologist's opinion a complication of that procedure, 
and as the Board finds no evidence in the claims file which 
confirms by a medical diagnosis or opinion that the 
appellant's MI was a "necessary consequence" of the bypass 
procedure, there is an approximate balance of evidence for 
and against the claim, which requires that the benefit of 
doubt as to whether benefits should be granted be accorded to 
the appellant.  38 C.F.R. § 3.102 (2000).  Therefore, given 
the posture of the evidence in this case, the appellant 
incurred additional disability (residuals of myocardial 
infarction) as a result of the CABG procedure performed on 
December 6, 1995, at a VA medical facility.

Accordingly, the Board concludes that service connection is 
warranted pursuant to 38 U.S.C.A. § 1151 (West 1991).
ORDER

Service connection for residuals of myocardial infarction 
pursuant to 38 U.S.C.A. § 1151 is granted.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

